  Case 18-02109       Doc 45   Filed 03/11/19 Entered 03/11/19 14:15:57             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-02109
Mitchell H Kaufman                           )
Nichole M Carroll                            )               Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

 ORDER TO EXTEND TIME FOR DEBTOR TO FILE CLAIM ON BEHALF OF CREDITOR

        THIS MATTER coming to be heard on the Motion to Extend Time for Debtor to File Claim on
behalf of Creditor, the Court, after due notice having been given and hearing thereon, having been fully
advised of the matter, and no objections being heard,

    IT IS HEREBY ORDERED that the time for the Debtor to file an unsecured priority claim on behalf
of the Illinois Department of Revenue is extended to March 25, 2019.




                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: March 11, 2019                                              United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
